Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is in response to the amendment filed on October 25, 2021.  Claim 5 is pending and are rejected for reasons of record.  Claims 1-4 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 5 recites “a set of thermally formed tubes (6)…. Tape being wrapped into a loop, having the extreme ends (1) laid so that they overlap each other…. The overlap (2,5) being stitched and the loop being stitched repeatedly crosswise to form a set of channels (3) thermally formed into cover tubes (6).  Looking to the Instant Specification (pages 3-4), this appears to combine the first and second embodiments which was not presented in the original disclosure, and is therefore considered new matter.  For Examination purposes, it is interpreted that that channels 3 and tubes 6 can be the same and that the term “stitched” is given its broadest reasonable interpretation and can be construed as fastened, attached or bonded.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a1) as being anticipated by Choi et al. (US 5,478,677).
Regarding claim 5, Choi et al. discloses a cover for positive electrodes for acid batteries (col. 1, lines 36-52) comprising individual tubes which may be arranged to form a positive electrode plate of one or more adjacent tubes (col. 3, lines 36-44), where the tubes can be formed by coextrusion of a polymer and stable layer containing non-woven fabric (col. 3, lines 36-44, col. 7 lines 27-31, and col. Col. 7 lines 39- 42) such that edges of the tube (32 and 33) overlap (col. 3, lines 36-44; Figure 5) creating an overlap located in the zone between adjacent tubes (Figures 2-3 and 5), and where the one or more adjacent tubes are bonded / stitched together (abstract, col. 3 lines 1-6 and 36-44; Figure 2).

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments with regard to the rejections of Claim 5, filed on October 25, 2021, have been fully considered and the Examiner’s rejections are withdrawn due to the Applicant’s amendments and arguments. 
However, claim 5 is now rejected under 35 U.S.C. 112(a) first paragraph for reasons discussed in detail above.

Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claim 5, filed on October 25, 2021, have been considered but are not persuasive.  The Office notes that the new grounds of rejection are necessitated by the Applicants amendment and all arguments are directed toward the added feature of requiring the cover be made of a tape of nonwoven fabric of a length of future tubes, an overlap being located in the zone between vertices of the loop in its central location, and the overlap being stitched and the loop being stitched repeatedly crosswise to form a set of channels thermally formed into cover tubes.

Applicant’s arguments with respect to claim 5, filed on October 25, 2021, have been considered but are not persuasive. 

On pages 3-4 of the Applicant’s Response, Applicants argue that Choi “discloses the fold is on the edge of the tube (Fig. 5) and that it is folded by polymer plugs, caps, crimps, etc.” however Applicant’s pleat is inside the tube set and is stitched (connected by a seam).

In response to Applicant’s argument that that Choi “discloses the fold is on the edge of the tube (Fig. 5) and that it is folded by polymer plugs, caps, crimps, etc.” however Applicant’s pleat is inside the tube set and is stitched (connected by a seam), the Examiner notes that:
The Instant Specification fails to define “stitched” and further the instant claims do not require a “seam”.  Therefore, broadest reasonable interpretation of “stitched” means  fastened / attached / bonded; and
Choi teaches multiple methods for sealing / fastening edges of tubes such as caps, polymeric plugs, crimps, heat, adhesives, mechanical means such as cold pressure weld, or stitching of a thread (col. 3 lines 1-6 and 36-44). 
Therefore, Applicants’ arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Monday - Wednesday from 8am-2pm and alternating Thursday-Friday from 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEWART A FRASER/Primary Examiner, Art Unit 1724